Citation Nr: 1757337	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date earlier than February 26, 2010 for award of service connection (and a total rating) for major depressive disorder based on clear and unmistakable error (CUE).

2. Entitlement to an effective date earlier than January 30, 2009 for award of service connection for erectile dysfunction (ED) and special monthly compensation (SMC) based on CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1976 to August 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2014 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that determined there was no CUE in the December 2011 and August 2012 rating decisions that assigned the contested effective dates.


FINDINGS OF FACT

1. A January 2003 rating decision granted service connection for adjustment disorder (claimed as depression) and assigned an initial rating of 30 percent, effective September 9, 2002. The Veteran appealed the initial rating.

2. A June 2003 rating decision granted an increased initial rating for the adjustment disorder from 30 to 70 percent, effective September 9, 2002, the date of the Veteran's initial claim.

3. After receipt of the June 2003 rating decision, the Veteran withdrew his appeal of the initial rating. No additional information on the issue was received by the RO during the remaining part of the one-year appeal period.

4. After June 23, 2003 and prior to February 26, 2010, there was no indication in the claims file that the Veteran intended to file a claim for an increased rating for the anxiety disorder.

5. VA received the Veteran's claim for a total rating effective in August 2005 on February 26, 2010. 

6. A December 2011 rating decision assigned a total schedular rating for the acquired mental disorder, effective February 26, 2010.

7. The Veteran's February 2010 claim included a claim of entitlement to an earlier effective date of January 30, 2009 for grant of service connection for ED and SMC.

8. An August 15, 2012 rating decision determined that there was CUE in the December 2011 rating decision, in that VA received the Veteran's informal claim of entitlement to service connection for ED and SMC on January 30, 2009; an earlier effective date of January 30, 2009 was granted. 

9. On August 12, 2012, VA received the Veteran's claim of entitlement to an effective date earlier than January 30, 2009 for grant of service connection for ED and SMC. 

10. VA had not issued the August 15, 2012 rating decision when the Veteran's claim for an effective date earlier than January 30, 2009 was received. VA notified the Veteran of the August 15, 2012 rating decision on August 17, 2012.

11. There is no proper NOD of record related to the August 15, 2012 rating decision.

12. The Veteran's claim of CUE as concerns an effective date earlier than January 30, 2009 for service connection for ED and award of SMC was premature because there was no final rating decision.


CONCLUSIONS OF LAW

1. The December 2011 decision that assigned an effective date of February 26, 2010 for a total schedular rating for an acquired mental disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2017).

2. The RO's December 2011 decision that denied an effective date earlier than February 26, 2010 for award of a total rating for an acquired mental disorder was not clearly and unmistakably erroneous. 38 U.S.C. §§ 5109A , 7105(c); 38 C.F.R. §§ 3.104, 3.105, § 3.400(o) (2017); 38 C.F.R. § 3.155 (2012).

3. The August 2012 rating decision that awarded an earlier effective date of January 30, 2009 for grant of service connection for ED and SMC was not appealed. 38 U.S.C. § 7105; 38 C.F.R. § 20.201 (2017).

4. The criteria for dismissal of the Motion of CUE without prejudice as concerns an effective date earlier than September 9, 2002 for grant of service connection for adjustment disorder with mixed features are met. 38 C.F.R. § 3.105(a).

5. The criteria for dismissal of the Motion of CUE without prejudice as concerns an effective date earlier than January 30, 2009 for grant of service connection for ED and SMC are met. 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The VCAA is not applicable to CUE motions. Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). As concerns any claim for an earlier effective date, 
VA letters notices letters were provided to the Veteran.

CUE

Legal Requirements

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended. 38 C.F.R. §§ 3.104(a), 3.105(a). In determining whether a prior determination involves CUE, the Court Of Appeals For Veterans Claims (Court) has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to 
VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot, ipso facto, be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

Discussion

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C. § 5110(a). Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. §§ 3.400(a), (o) (2017).

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims. See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). A claim for VA compensation must generally be in the form prescribed by the VA Secretary. See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim. 38 C.F.R. § 3.155(a).

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  
VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 
34-35 (1998).

Mental Disorder

In the Appellate Brief, the Veteran's representative asserts that, in a Substantive Appeal (VA Form 9) received by VA in March 1994, the Veteran asserted symptoms within the appeal period that are relevant to his assertions. (11/28/2017 Appellate Brief, p. 3) The Board rejects the assertion as erroneous. First, there is no VA Form 9/substantive appeal from the Veteran dated in 1994. Second, the Veteran had not even sought service connection for an acquired mental disorder at that point in time. Hence, the assertion has no merit to the issue currently before the Board.

In September 2002, VA received the Veteran's informal claim for entitlement to service connection for depression as due to the chronic pain of his service-connected joint disabilities. (09/09/2002 VA Form 4138) A January 2003 rating decision granted service connection for adjustment disorder with mixed features and assigned an initial 30-percent rating, effective September 9, 2002, the date VA received the claim. (01/07/2003 Rating Decision-Narrative) See 38 C.F.R. § 3.400 (2017) The Veteran appealed the initial rating. (04/24/2003 Notice of Disagreement) In a June 2003 rating decision, the RO granted an increased initial rating from 30 to 70 percent, effective the date the claim was received, September 9, 2002. (06/11/2003 Rating Decision-Narrative) In response to the RO's action, the Veteran withdrew his appeal in June 2003. (06/12/2003 VA Form 4138) The RO received a withdrawal from the Veteran's representative almost two-weeks earlier, but the VA Form 21-0820 did not include the Veteran's name. Hence, that Form did not effectively withdraw the appeal. The Veteran's Form 21-4138, however, contained all necessary information to withdraw the appeal. See 38 C.F.R. § 20.204(b).

In light of the above noted actions, as of June 23, 2003, the Veteran's appeal of his initial rating was withdrawn. 38 C.F.R. § 20.204(b)(3). The Veteran's action withdrew his earlier NOD. There is no indication in the claims file that VA received another NOD on the same issue from the Veteran by January 9, 2004, which was the one-year date from the RO's Notice Letter to the Veteran of the January 2003 rating decision. Hence, the January 2003 rating decision became final. 38 C.F.R. §§ 20.204(c), 20.302.

The Board's review of the claims file has not disclosed any report of examination or hospitalization, or other document or record that would constitute an intent to file a claim for an increased rating for the anxiety disorder prior to February 26, 2010. See 38 C.F.R. § 3.157(b)(1) (eff. to Mar. 23, 2015).

In February 2010, VA received the Veteran's claim for a total schedular rating effective August 10, 2005. (02/26/2010 VA Form 4138) The Veteran asserted, and continues to assert, that he was entitled to a total rating retroactive to that date because the Social Security Administration (SSA) determined that he was no longer able to work as of that date, and because there was medical evidence that his mental disorder manifested with symptoms that met the total rating criteria as of that date. He submitted reports from his private provider and a statement from a female friend in support of his claim. (03/19/2010 Third Party Correspondence; Buddy Statement; 04/05/2010 SSI-ALJ Decision) A May 2010 rating decision continued the 
70-percent rating, and the Veteran requested reconsideration. (05/2912010 Rating Decision-Narrative; 01/25/2011 VA Form 4138, 2nd Entry)

Upon receipt of an August 2011 VA examination report, in a December 2011 rating decision, the RO awarded an increased rating from 70 to 100 percent for major depressive disorder and panic disorder with agoraphobia with history of adjustment disorder with mixed features, effective February 26, 2010. (12/28/2011 Rating Decision-Narrative) The RO notified the Veteran of the decision in January 2011. (01/07/2011 Notification) The Veteran did not appeal the decision. Hence, it became final. 38 C.F.R. § 20.302 (2017).

Discussion

As determined above, the December 2011 rating decision is final. Hence, a CUE Motion as concerns it is not premature. The Veteran's asserted bases of CUE were set forth above and are incorporated again here by reference. The July 2014 rating decision reflects that the RO denied the Motion on the ground that the December 2011 rating decision reflected an exercise of judgment. The Board interprets that to mean that the Veteran's assertions amounted to no more than a request to reweigh the evidence, which is not a proper basis for CUE. See Damrel, 6 Vet. App. at 245.

While the RO's determination is in effect correct, the Board denies the Motion on the basis of the facts described earlier. First, as set forth above, the chain of events was started by the Veteran's February 2010 claim. Although the Board acknowledges that VA claimants are not held to legally technical requirements in their pro se correspondence, the Veteran's Form 4138 clearly requested an earlier effective date for his initial award of service connection. However, an effective date must be contested via an appeal of the rating decision that assigned it, or via a CUE Motion if the decision is final. In other words, there can be no freestanding claims for an earlier effective date; when such a freestanding claim is raised, the appeal should be dismissed. Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date vitiates the rule of finality and is not allowed). Although the June 2003 rating decision was final, the Veteran's February 2010 claim of CUE did not include any specific averments of error in the June 2003 rating decision. Hence any CUE motion is subject to dismissal without prejudice. In light of this fact, the Veteran's February 2010 claim/motion was in effect an informal claim of entitlement to an increased rating for his acquired mental disorder. Id.; see also 38 C.F.R. § 3.155. This apparently is how the RO treated it. See 03/19/2010 VCAA Letter.

The law is crystal clear on the effective date for a claim of increase. It is the date VA received the claim or the date entitlement to the benefit arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2017). The Board finds no evidence in the claims file that would trigger the exception of § 3.400(o)(2) (2017). The fact that a SSA ALJ determined that the Veteran was disabled under that agency's regulations as of August 5, 2005 does not change the fact. Although SSA notified the Veteran of the ruling in December 2007, VA did not receive it from the Veteran until April 2010 (after the current date of assignment of the 100 percent schedular rating). (04/05/2010 SSI) The evidence which the Veteran asserts was in his records as early as 2005 were in the records of a private provider. These private records were not received by VA until after February 2010. See 38 C.F.R. § 3.157(b)(2) (2014) ("The date of receipt of such evidence [evidence from a private physician or layman] will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits."). There is no indication in the claims file that indicates an intent on the Veteran's part to seek a higher rating based on such evidence prior to 2010. Neither is there any indication that VA had constructive knowledge of it. Hence, the Board finds no informal claim earlier than February 2010 under 38 C.F.R. § 3.157. Thus, the effective date in the December 2011 rating decision was assigned in accordance with applicable law. 38 U.S.C. § 5110. 38 C.F.R. § 3.400(o). Hence, any CUE Motion as concerns the December 2011 rating decision has no merit and it is dismissed. 38 C.F.R. § 3.105(a).

ED and SMC

The factual background for the effective date for service connection for ED and SMC is subtly different from the effective date for the mental disorder rating. In January 2009, VA received the Veteran's informal claim of entitlement to service connection for ED as secondary to the prescribed medication for his mental disorder and hypertension. (01/30/2009 VA Form 4138).

In addition to granting an increased rating for the mental disorder, the December 2011 rating decision granted service connection for ED and awarded SMC for loss of a creative organ, both effective April 5, 2010. (12/28/2011 Rating Decision-Narrative) In April 2012, the Veteran requested an earlier effective date to the date of his claim, January 30, 2009. (04/10/2012 VA Form 21-4138) Rather than labelling his correspondence as an NOD with that aspect of the December 2011 rating decision, the Veteran termed it as a new claim that he requested be processed under the Fully Developed Claims Process. Id. The RO did not treat the correspondence as an NOD, but processed it as a new claim, Rudd notwithstanding. An August 2012 rating decision granted the Veteran's requested effective date of January 30, 2009. (08/15/2012 Rating Decision-Narrative) This decision ostensibly mooted the issue as the earlier effective date was granted back to the date specified by the Veteran.  

At the time the RO received the Veteran's August 10, 2012 claim for an effective date earlier than January 30, 2009 for his ED and SMC, the August 2012 rating decision had not been issued. Hence, the Veteran's CUE Motion could only have applied to the December 2011 rating decision that granted service connection for ED and awarded SMC, as it was the only final rating decision of record on the issue of the effective date for that disability.

As noted, the August 2012 rating decision agreed and assigned an effective date of January 30, 2009, the date of the Veteran's claim as he requested. VA notified him of the decision on August 17, 2012. (08/17/2013 Notification) This leaves the Veteran's claim in a vacuum. The August 2012 Form 21-4138 that requested an even earlier effective date of August 5, 2005 was not a valid CUE Motion because the August 2012 rating decision was not yet final. The Board notes in passing that the May 2014 RO letter to the Veteran that addressed CUE claims did not include the fact that CUE motions can only be valid as to final decisions. The Veteran's August 2012 Form 21-4138 also could not have been an NOD with the August 2012 rating decision, as it had not yet been issued. Hence, in the absence of a proper NOD of record, the July 2014 rating decision as it addressed an earlier effective date for ED and SMC based on CUE was of no effect. Upon receipt of the Veteran's NOD with the July 2014 rating decision, the August 2012 rating decision appeal period had lapsed. See 38 C.F.R. § 20.302 (2017). Thus, it may not be deemed as a timely appeal (disagreement) of the August 2012 rating decision.

In light of the above, the Veteran's CUE motion as it pertains to the effective date assigned by the April 2012 rating decision for ED and SMC will be dismissed without prejudice. Since the decision is now final, he is free to submit another motion, if so desired. 



	(CONTINUED ON NEXT PAGE)


ORDER

A Motion of CUE in a June 2003 rating decision as it may pertain to the effective date for grant of service connection for an acquired mental disorder is dismissed without prejudice due to lack of specificity.

An effective date earlier than February 26, 2010 for award of service connection (and a total rating) for major depressive disorder based on CUE in the rating decision issued on December 28, 2011, is denied.

The Motion of CUE in the rating decision issued on August 17, 2012 is dismissed without prejudice.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


